PER CURIAM.
D.B. challenges the trial court’s order adjudicating him delinquent and sentencing him to a level six commitment program. D.B.’s sole issue on appeal is that the trial court erred in denying his motion for judgment of acquittal based on sufficiency of the evidence.
The record on appeal reveals that defense counsel never moved for a judgment of acquittal either orally or in writing. Additionally, defense counsel never filed a motion for new trial on this point. Either motion would have preserved this issue for appellate review. See E.J.K. v. State, 508 So.2d 422 (Fla. 2d DCA 1987). However, without such preservation, we are foreclosed from reviewing this challenge.
Affirmed.
THREADGILL, A.C.J., and GREEN and STRINGER, JJ., Concur.